


Exhibit 10.92

 

Confidential Treatment Requested by Clean Energy Fuels Corp.

 

GRAPHIC [g27582km01i001.jpg]

 

GRAPHIC [g27582km01i002.gif]

 

LIQUEFIED NATURAL GAS FUELING STATION
AND LNG MASTER SALES AGREEMENT

 

This Agreement is entered into on August 2, 2010, (the “Effective Date”) by and
between Clean Energy, a California corporation (hereinafter referred to as
“Clean Energy” “CE”) and CE’s wholly-owned subsidiary, Clean Energy Construction
(“CECI”), located at 3020 Old Ranch Parkway, Suite 400, Seal Beach, California
90740 and Pilot Travel Centers LLC, a Delaware limited liability company
(hereinafter referred to as “PTC”), located at 5508 Lonas Road, Knoxville, TN
37909 and relates to the design, construction, operation and maintenance of LNG
fueling station(s) (as described on Exhibit A attached hereto, as may be amended
from time to time to include additional Stations (as defined below) by the
mutual written consent of the parties) and the sale and purchase of LNG at each
fueling station.  CE, CECI and PTC are sometimes referred to herein as “Parties”
or “Party”.  The Parties hereby agree as follows:

 

SCOPE OF AGREEMENT AND DEFINITIONS

 

1.                                    Intent.  This Agreement expresses the
terms and conditions pursuant to which PTC authorizes CE and CECI to design,
construct, operate and maintain LNG stations at mutually agreed upon PTC
locations that have the appropriate space to facilitate LNG fueling including
delivery, operations and retailing LNG.  Each Station will be constructed on
property owned by PTC located as defined in each Amendment thereto.

 

(a)  Definitions.  As used in this Agreement, the following terms and
expressions shall have the indicated meanings:

 

“Agreement” means this document and any and all exhibits attached hereto.

 

“CE” means Clean Energy acting by and through its subsidiaries, affiliates,
employees, officers, subcontractors and authorized agents.

 

“CECI” means Clean Energy Construction acting by and through its affiliates,
employees, officers, subcontractors and authorized agents.

 

“DGE” means diesel gallon equivalent and is equal to 139,000 british thermal
units.

 

“LNG” means liquefied natural gas which is the equivalent of 82,000 british
thermal units.

 

“Pilot Travel Centers” means PTC, acting by and through its employees, officers
and authorized agents.

 

1

--------------------------------------------------------------------------------


 

“Premises” means that portion of the real property owned by PTC and located as
described on Exhibit A attached hereto.  Exhibit A will be amended to include
each new Station as it is mutually agreed upon by the Parties.

 

“Product” means LNG fuel delivered exclusively by CE to the Stations and
retailed exclusively by CE as LNG fuel to third-party users at the Stations.

 

“Station” means the LNG fueling equipment for refueling LNG vehicles designed,
constructed, operated and maintained by CE as described on Schedule 1 attached
hereto pursuant to this Agreement (does not include real property).

 

“Third-party users” means customers purchasing LNG fuel at the Stations.

 

2.                 Term.

 

(a)  The initial term of this Agreement shall be fifteen (15) years and shall
commence on the Effective Date.  This Agreement shall automatically renew under
the same terms and conditions for consecutive five (5) year terms unless CE or
PTC gives notice of cancellation in writing to the other Party at least six
(6) months prior to such renewal date or pursuant to Section 2(b) or
Section 2(c) below.

 

(b)  Notwithstanding the above, both CE and PTC shall have the right to
terminate this Agreement at any time during the Term in the event either CE or
PTC enters into bankruptcy proceedings.

 

(c)  Further notwithstanding the above, upon a material breach of this
Agreement, the non-breaching party shall have the right to terminate this
Agreement for cause upon thirty (30) days prior written notice and opportunity
to cure, except for a monetary breach in which the breaching party shall only
have ten (10) calendar days of prior written notice and opportunity to cure. 
Except for a monetary breach, where it is not commercially reasonable to fully
effect a cure of a breach within the thirty (30) day period set forth above, the
Party in breach shall not be deemed to be in default of the Agreement and
subject to termination for cause where it commences implementation of the cure
within such thirty (30) day period and thereafter proceeds diligently to cure
the breach.

 

3.               LNG Station Construction and Maintenance.

 

(a)  Construction.  CE and/or CECI shall design and construct each Station on
the Premises, at their sole expense, and shall be responsible for obtaining, at
their sole cost and expense, all permits and licenses relating to the design and
construction of the each Station. All work shall be performed in a good and
workmanlike manner.  Pilot has the right to approve the location of the Station
on the Premises. CE, CECI and any CE or CECI subcontractor performing work on
the site agree to follow all local, state and federal laws and contractor
rules and regulations.  To the extent that this Agreement contemplates the
construction of a work of improvement or any related activity for which a
license from a Contractor’s State License Board is required, all such work will
be performed by CECI as a

 

2

--------------------------------------------------------------------------------


 

general contractor.  CE agrees to indemnify and hold harmless PTC for any
violation or failure to comply with any applicable laws or regulations relating
to the construction of the Stations; or failure to pay any contractor,
subcontractor or supplier.  CE and/or CECI’s Construction shall not unreasonably
interfere with or impede PTC’s business.  Further, CE and CECI may not shut down
any diesel island or pump without the prior written consent of PTC’s Vice
President of Development and Construction.  Finally, CE and/or CECI agree to
have all liens placed on PTC’s premises due to CE and/or CECI’s activities
either removed or bonded within thirty (30) days of notice of said lien.

 

(b)  Purchase and Sale of Product.  CE shall sell to Third-Party users and
Third-Party users shall buy Product at the Stations on an as-needed basis.  CE
shall set rates for sale of Product to Third-Party users at its sole
discretion.  CE shall procure Product, at its sole discretion, from a variety of
source locations.  CE agrees to indemnify and hold harmless PTC for any
violation of price setting and/or signage.

 

(c)  Monitoring of Site Volume and Ordering of Product.  CE shall have sole
responsibility for monitoring the volume, ordering product and sales of Product
contained at the Stations.

 

(d)  Maintenance.  CE shall provide scheduled, routine maintenance service for
the Term of this Agreement for each Station and shall repair, or replace, any
defective parts or equipment at its sole expense.  CE shall also perform other
necessary maintenance, repairs or environmental cleanups, including emergency
repairs/remediation, at its sole expense, in order to keep the Stations
operating in a good and proper manner.  CE shall be available to provide
emergency repair service on a 24-hour, 7-day per week basis, and will provide an
emergency contact telephone number to PTC.  In the event of an emergency at a
Station, CE shall respond as soon as is commercially reasonable following
notification by PTC or the automatic Station notification system, and will
restore the operation of the Station as soon as possible using commercially
reasonable efforts.  However, any maintenance or repair costs incurred due to
damage or abuse by PTC’s personnel shall be billed to PTC at CE’s then-existing
rates with valid documentation.

 

(e)  Training.  CE shall, at its cost, offer reasonable training programs, as
needed, to educate PTC’s supervisory personnel (train-the-trainer) at each
Station, and any group of employees that PTC deems necessary to train as to the
procedures for the safe and efficient use of each Station, including, without
limitation, procedures relating to simple troubleshooting matters and
appropriate emergency procedures (“Station Operations”).  CE agrees to provide
reference manuals on CE policies and procedures for PTC employees at each
Station.

 

(f)  CE’s Costs.  Except as may be separately agreed to by PTC and CE in
writing, CE shall not charge PTC for costs incurred in providing the services
described in this Agreement.  CE shall be responsible for any and all taxes
associated with each Station and its operation, including but not limited to
rental taxes, ad valorem or possessory interest taxes, personal property taxes,
real property taxes, income taxes and fuel taxes.

 

3

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED.  OMITTED PORTIONS ARE MARKED WITH [*****] AND
HAVE BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

(g)  Fuel Attendant.  A fueling attendant may be staffed at the LNG Stations. 
To the limited extent that any PTC employees provide fueling attendant services,
CE agrees to pay PTC a pro-rata share of the salary for each PTC employee as
agreed to in writing prior to any services being provided.  CE shall, at its
cost, offer reasonable training programs to initially educate the designated
person(s) as well as PTC’s supervisory personnel (train-the-trainer) as to the
procedures for the safe and efficient use of each Station, including, without
limitation, procedures relating to vehicle fueling.

 

(h)  Audit Rights.  CE agrees to retain any and all records related to each type
of transaction and transaction fees as contemplated in this Agreement for a
period of at least two (2) years from and after the end of a calendar year in
which any type of transaction contemplated in this Agreement occurs whether such
transactions occur with CE or with a third party.  Upon ten (10) prior business
days notice, CE shall provide PTC access to review and audit, at a reasonable
time during normal business hours, all records relating to each type of
transaction and transaction fees as contemplated in this Agreement for each
Station, including, but not limited to, supporting documentation to show CE’s
compliance with its rights, duties and obligations in this Agreement.  PTC shall
respond in writing to CE within thirty (30) days of submission of its audit
findings.  CE shall work diligently with PTC to resolve any differences with
respect to the audit findings but in no event later than thirty (30) days from
receipt of submission.  Any adjustments or payments which must be made as a
result of any such audit, inspection or examination of CE’s records shall be
made to PTC within ten (10) business days of resolution of any adjustments to be
made.  PTC agrees that it shall be responsible for its own costs to conduct any
audit which includes the copying costs of the Party being audited unless said
audit reveals an underpayment to PTC of five percent (5%) or greater in any
given calendar year.  Then CE shall be responsible for all costs associated with
the audit.

 

(i)          Incentives and Carbon Credits.  CE shall retain the rights to
(a) any federal or state tax credits associated with the collection, production,
transfer or sale of LNG fuel; (b) any emission reduction credits required or
available with respect to the sale or use of LNG fuel and/or the installation
and operation of each Station; and (c) any credits or payments associated with
the reduction in or avoidance of Greenhouse Gas emissions with respect to the
sale or use of the LNG fuel, including emission reduction credits, low-carbon
fuel standard credits, verified emission reductions, voluntary emission
reductions, offsets, allowances, voluntary carbon units, avoided compliance
costs, emission rights and authorizations and CO2 reduction and sequestration
(collectively, “Greenhouse Gas Emission Reduction Credits”). For purposes hereof
“Greenhouse Gas” means carbon dioxide (CO2), methane (CH4), nitrous oxide (NO2),
hydroflourocarbons, perflourocarbons, sulpher hexafluoride, or any other
substance or combination of substances that may become regulated or designated
as Greenhouse Gases under any federal, state or local law or regulation, or any
emission reduction registry, trading system, or reporting or reduction program
for Greenhouse Gas emission reductions that is established, certified,
maintained or recognized by any international, governmental (including U.N.,
federal, state or local agencies) or non-governmental agency from time to time
which relate to this Agreement and LNG fuel.  After the Capital Recovery Period
(as defined below) CE shall remit to PTC [*****] of any net profits (after
deducting any reasonable brokerage fees, verification and registration costs
including internal CE costs) that may be realized by CE with respect to the sale
of any voluntary

 

4

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED.  OMITTED PORTIONS ARE MARKED WITH [*****] AND
HAVE BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

Greenhouse Gas Emission Reduction Credits that are created through the sale
and/or use of the LNG fuel pursuant to this Agreement.

 

(j)         Payment Bond.  Prior to commencing construction of any Station, and
at CE’s sole cost, CE shall if requested by PTC furnish a payment bond as
security for faithful payment of all third-parties performing labor and
furnishing materials in connection with the construction of the Station.

 

4.               PTC’s Responsibilities.

 

(a)  Maintenance of Premises.  PTC shall maintain the Premises and the real
property in a clean, safe, and commercially reasonable condition, including
ingress to, and egress from, each Station.

 

(b)  PTC’s Costs.  Except as specified in this Section, or as may be separately
agreed to in writing by PTC and CE, PTC shall not charge CE for the materials or
labor utilized in providing the services provided in this Section.  Except as
stated elsewhere in this Agreement, PTC shall be responsible for all taxes
(including, without limitation, any real property taxes and assessments)
relating to the Premises (excluding any rental or property taxes that may be
payable by CE with respect to the Station).

 

(c)  Training.  In accordance with Section 3 (e) and 3 (g) above, PTC shall
provide appropriate personnel for CE’s training, including, but not limited to,
scheduling attendance at all appropriate training sessions provided by CE.

 

5.               Payment

 

(a)                                 Individual Premises Capital Recovery
Period.   It is the intent of the Parties that CE will recover all its capital
investment for the Station at the Premises, including all reasonable costs
incurred during the permitting, design, and construction of each Station or any
capital upgrade to a Station, plus [*****] on the amount of such capital
expenditures (the “Capital Recovery”) before any payments are made to PTC with
respect to such Station.  This payment shall be made on a Station by Station
basis and shall not be construed as an overall capital recovery period. 
However, until such time during the Term as CE has achieved its Capital
Recovery, CE agrees to pay PTC the amount of [*****] per DGE sold at each
Station as rental payment.  Rental payments relating to this Section shall be
made by CE on a monthly basis within thirty (30) calendar days following the end
of each calendar month and will be subtracted when calculating CE’s Capital
Recovery for each Station.

 

(b)                                 Post Capital Recovery Period. Following CE’s
achievement of the Capital Recovery, CE [*****].  The net earnings of a Station
shall be defined as the net revenues from the Station, less all applicable
operating expenses of the Station.  The operating expenses of the Station shall
specifically include:

 

5

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED.  OMITTED PORTIONS ARE MARKED WITH [*****] AND
HAVE BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

(1)                                        Operations and Maintenance Fee.  CE
will be paid the amount of [*****] per DGE dispensed to Third-Party users at the
Stations.

 

(2)                                      Billing and Collection Fee.  The
responsible Party will be paid the amount of [*****] per DGE dispensed to
Third-Party users at the Stations.

 

(3)                                      Rent.  CE agrees to pay PTC the amount
of [*****] per DGE sold to Third-Party users at the Stations.

 

(4)                                      Administration Fee.  CE agrees to pay
PTC the amount of [*****] per DGE dispensed to Third-Party users at the
Stations.

 

Notwithstanding anything contained herein to the contrary, under no
circumstances will PTC be liable for contribution towards negative or loss net
earnings from the Stations.  All CE income taxes payable by CE with respect to
Station net earnings retained or paid to CE shall be the responsibility of CE
and all income taxes payable by PTC with respect to Station net earnings paid to
PTC shall be the responsibility of PTC.

 

CE shall be responsible for accounting related matters related to each Station. 
CE shall provide monthly reports to PTC within twenty (20) days after each month
end showing the financial results of the Station as calculated according to this
Section.  All payment to PTC required under this Section shall be made within
thirty (30) days following the end of each calendar month.

 

6.               Lease to Use Premises.

 

(a)  Permitted Use.  To enable CE to fulfill its obligations set forth herein,
PTC hereby leases and permits CE to use the Premises and grants the right of
ingress to and egress from the Premises to CE, CE’s employees, agents, servants,
customers, vendors, suppliers, patrons and invitees for the purposes
contemplated hereby in accordance with the terms and conditions of this
Agreement.  Neither party shall or permit others to, levy any rent, charge, lien
or encumbrance against the Stations (or premise as to CE only) not expressly
provided for in this Agreement.

 

(b)  Signage.   PTC shall allow CE to display its signage on equipment, canopy,
roadside signs, the marquee, and printed material as allowed by law and as
agreed to by PTC in writing.  Such signage shall jointly display PTC and CE
brands.  CE shall be responsible for obtaining all additional permits, variances
or ordinances required, at its sole expense, for obtaining the additional
signage. CE also agrees to pay for any costs incurred in re-printing,
manufacturing, or re-issuing any sign that adds CE’s brand name.  CE shall also
be responsible for the payment of its pro-rata share of any CE signage used on
PTC’s billboard advertisements.

 

6

--------------------------------------------------------------------------------


 

(c)  Clear Title.  PTC is the owner of the Premises, and shall not allow any
lien or encumbrance to materially affect the Stations and CE’s use of the
Premises or CE’s or PTC’s performance hereunder; provided however, PTC shall be
allowed to encumber or lien the Premises. CE shall be the owner of each Station
and its parts and equipment.  CE shall have the right to grant a lien or
encumbrance against its right, title and interest in the Stations only to a
third party for financing purposes; provided, however, that CE shall not permit
any liens or encumbrances of any kind to be placed on the Premises, or PTC’s
real property and shall promptly discharge, at its sole expense, any and all
mechanic’s, laborer’s or materialman’s liens, encumbrances or charges against
the Premises or Real Property related to its performance under this Agreement.

 

(d)  Memorandum of Agreement.  Upon CE’s request, PTC shall execute a memorandum
reflecting this Agreement and the personal property interest of CE in recordable
form agreeable to both parties which reflects CE’s interest in each Station.  CE
shall be responsible for all reasonable costs related thereto, including but not
limited to the execution, development and recording.

 

(e)  Sale, Abandonment or Removal.  Unless otherwise agreed to by the Parties in
writing, upon termination of this Agreement, CE shall remove each Station at
CE’s sole expense (including any and all merchandise, equipment, furnishings,
fixtures, machinery and tools relating to the Stations) from the Premises, and
restore the Premises and Real Property in all material respects to its condition
as of the date of this Agreement, excluding the removal of any underground
conduits and piping which may be left in place by CE and any and all signage. 
Thereafter, CE shall have no further rights under this Agreement with respect to
the Premises.  CE shall still be liable for any and all outstanding obligations
that expressly survive the termination of this Agreement including but not
limited to payment of any accrued but unpaid royalties incurred prior to
termination pursuant to Section 5.

 

(f)  Pre-Existing Conditions.  The Premises shall be clear of pre-existing
underground hazards or soil contaminants which are above legal limits.  If it is
determined, prior to installation of each Station, that underground hazards or
soil contaminants exist that either (a) require removal, replacement, and
disposal of soils or materials or (b) require remediation, PTC shall have the
right to immediately terminate this Agreement with respect to the affected
Station or PTC agrees to be financially and legally responsible for such
remediation, removal, replacement, and disposal.  Unless prohibited by law,
Pilot shall be the responsible party for reporting any and all environmental
contamination found during construction. If PTC does not terminate this
agreement and does not commence, within thirty (30) days after discovery and
agreement of any such pre-existing underground hazard or soil contaminant which
are above legal limits, and thereafter diligently prosecute to completion the
correction of such condition, CE may, without further obligation or penalty,
terminate this Agreement with respect to the Affected Station for cause by
written notice to PTC.  Under no circumstances shall CE have financial or legal
responsibility hereunder for the removal or remediation of any pre-existing
contaminated soils or hazardous materials.

 

7.              CE’s and Third Parties’ Use of Public Dispenser.  During the
Term, CE will use commercially reasonable efforts to market the Stations to
Third-Party users and sell LNG to the Third-Party users at the Stations at a
price determined by CE in its sole and absolute discretion.

 

7

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED. OMITTED PORTIONS ARE MARKED WITH [*****] AND
HAVE BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

8.              Excise, Sales and Use Taxes.  CE is required to collect and
remit all taxes related to the use and operation of the Stations, including but
not limited to federal, state and local taxes and fuel use taxes, subject to
certain documented and legally approved exemptions.  CE agrees to indemnify and
hold harmless PTC for any violation or failure to comply with any applicable
laws or regulations.

 

9.               [*****]

 

10.        Allocations of Responsibility.

 

(a)  Neither party shall be liable to the other for special, incidental,
punitive, indirect or consequential damages, under any circumstances, including
without limitation, consequential damages caused or arising out of, in whole or
in part, any negligent act or omission.

 

8

--------------------------------------------------------------------------------

 

(b)  PTC acknowledges that it has (i) full knowledge of the hazards associated
with the storage, distribution and use of Product and (ii) has read and
understands the provisions of this Agreement, including the provisions of this
Section.

 

(c)  It is the responsibility of CE to comply with all relevant reporting
obligations under the Emergency Planning and Community Right-to-Know Act of 1986
(SRA Title III) and any other statute and regulation concerning the storage,
handling or use of Product or resulting from the presence of Product supplied
under this Agreement.  Further, it is the responsibility of CE to warn and
protect PTC’s employees and others exposed to the hazards posed by storage and
use of Product.  Attached to this Agreement as Exhibit C is the Material Safety
Data Sheet which describes Product.

 

(d)  In performing their respective obligations under this Agreement, each Party
shall comply in all material respects with all applicable federal, state and
local laws, regulations, ordinances and rulings, including (but not limited to)
those pertaining to health, safety, employment and environmental matters.

 

11.        Indemnification.

 

(a)  Except to the extent that liabilities arise from CE’s, CECI’s or its
employees, agents, contractors or subcontractors’ negligence or willful
misconduct, PTC agrees to indemnify, defend and protect CE, CECI and its
officers, directors, agents and employees from and against and hold CE, CECI and
its officers, directors, agents and employees harmless and free from any and all
liability, loss, cost, expense or obligation, including without limitation
reasonable attorneys’ fees, court costs and other expenses, including without
limitation, those of appeal, on account of or arising out of injury to or death
of any person or persons or damage to or loss of use of property, from whatever
cause, occurring during the Term related in any way to the negligence or willful
misconduct by PTC or its employees or agents, pre-existing contamination of the
Premises in violation of applicable law or other violation of law of the
Premises or material breach of this Agreement by PTC.

 

(b)  Except to the extent that liabilities arise from PTC’s or its employees,
agents, contractors or subcontractors’ negligence or misconduct, CE agrees to
indemnify, defend and protect PTC and its officers, directors, agents and
employees from and against and hold PTC and its officers, directors, agents and
employees harmless and free from any and all liability, loss, cost, expense or
obligation, including without limitation reasonable attorneys’ fees, court costs
and other expenses, including without limitation, those of appeal, on account of
or arising out of injury to or death of any person or persons or damage to or
loss of use of property, from whatever cause, occurring during the Term related
in any way to the construction or operation of each Station by CE (except for
any aspect of Stations operated by PTC or its employees or agents), sale of
Product by CE to Third-party users, environmental contamination of the property
by CE, negligence or willful misconduct or violation of law by CE or its
employees or agents, or material breaches of this Agreement by CE.

 

9

--------------------------------------------------------------------------------


 

(c)  Indemnification Procedure.  In the event any action is commenced or claim
is made or threatened against an indemnified party, hereunder (“Indemnitee”) as
to which the other party (“Indemnitor”) is obligated to indemnify Indemnitee or
hold it harmless, Indemnitee shall promptly notify Indemnitor of such event and
Indemnitor shall assume the defense of, and may settle, that part of any such
claim or action commenced or made against Indemnitee which relates to
Indemnitor’s indemnification and Indemnitor may take such other steps as may be
necessary to protect itself.  Indemnitor shall not be liable to Indemnitee on
account of any settlement of any such claim or litigation affected without
Indemnitor’s consent.  The right of Indemnitor to assume the defense of any
action shall be limited to that part of the action commenced against Indemnitee
which relates to Indemnitor’s obligation of indemnification and holding
harmless.

 

12.        Force Majeure.  In the event that any of the Parties is prevented
from performing its duties and obligations pursuant to this Agreement by
circumstances beyond its control, including, without limitation, fires, floods,
war, acts of terrorism, or Acts of God (hereinafter referred to as “Force
Majeure”), then the Party unable to perform due to the Force Majeure shall be
excused from performance hereunder during the period of such disability (“Force
Majeure Period”).  If either Party claims Force Majeure, it shall notify the
other Party within 24 hours after it learns of the existence of a Force Majeure
condition, with an estimate, if one can be reasonably made, of the anticipated
Force Majeure Period.  The Party shall also notify the other Party within 24
hours after the Force Majeure condition has terminated.  The Parties agree to
use commercially reasonable efforts to correct whatever event or circumstance
caused the Force Majeure event.

 

13.          Dispute Resolution Procedures.  In the event a dispute arises
between the Parties related to this Agreement, the following process shall be
followed:

 

(a)  Each Party will designate a senior executive (“Designated Representative”)
to represent it in connection with any dispute that may arise between the
Parties (a “Party Dispute”).  The designations shall be as described elsewhere
herein.  Subsequent changes in a Party’s Designated Representative shall be in
writing and communicated in accordance with the notice provisions contained
elsewhere herein.

 

(b)  In the event that a Party Dispute should arise, the Designated
Representatives will meet, with their attorneys if they so agree in writing
prior to the meeting, within five (5) business days after written request by any
Party to any other Party (the “Dispute Notice”) in an effort to resolve the
Party Dispute.

 

(c)  If the Designated Representatives are unable to resolve the Party Dispute
within forty-five (45) days following their first meeting, the Parties may take
any action they may deem necessary to protect their respective interests.

 

14.          Insurance.  The Parties shall each procure at their respective
expense, and maintain in full force and effect during the Term of this
Agreement, with insurance carriers rated at least A- in Best’s Insurance Report
and admitted to do business in the state where the Premises are located, the
following primary insurance in at least the minimum amounts specified, with the
other respective Party named in the Comprehensive Commercial General Liability
policy where noted below (or excess liability or umbrella liability policy, if
applicable).  Such insurance shall be endorsed to require at least thirty (30)
days’ written notice to the other respective Party of any material change or
cancellation.

 

10

--------------------------------------------------------------------------------


 

(a)  Both Parties shall carry Comprehensive Commercial General Liability
Insurance, including blanket contractual liability, personal injury and property
damage, to a combined single limit of not less than $25,000,000.  Excess
liability or umbrella liability coverage may be used to evidence or provide
limits in addition to primary limits of no less than $1 million on the
Comprehensive Commercial General Liability policy.  The parties agree to list
one another as an additional insured.  Naming each other as an additional
insured shall not derogate from the provisions of indemnification of this
contract.

 

(b)  CE agrees to maintain Comprehensive Commercial Automobile Liability
Insurance, including owned, non-owned and hired automobiles covering bodily
injury and property damage, to a combined single limit of $1,000,000 and shall
list PTC as an additional insured.

 

(c)  CE shall obtain and maintain Workers Compensation and Employers Liability

 

(1)  Workers compensation in compliance with applicable state and federal laws.

 

(2)  Employers liability with a limit of not less than $1,000,000.

 

The requirements for carrying the foregoing insurance shall not derogate from
the provisions of indemnification as set forth in this Agreement.

 

15.          Designated Representatives and Notices.

 

(a)  Designated Representatives.  Each Party hereby designates the following as
its representative (and its “Designated Representative” for dispute resolution
purposes) for the administration of this Agreement:

 

Clean Energy and/or CECI:

James N. Harger

 

3020 Old Ranch Parkway

 

Suite 400

 

Seal Beach, CA 90740

 

Telephone: (562) 493-2804

 

Fax: (562) 493-4532

 

 

PTC:

Mitchell D. Steenrod

 

5508 Lonas Road

 

Knoxville, TN 37909

Telephone:

865-474-2194

Fax:

865-297-1458

 

11

--------------------------------------------------------------------------------


 

(b)  Notices.  Notices pertaining to this Agreement shall be in writing and
shall be transmitted either by personal delivery, facsimile, or by a recognized
national overnight delivery carrier and shall be deemed to be delivered upon
receipt.  The addresses set forth below shall be the addresses used for notice
purposes unless written notice of a change of address is given:

 

Clean Energy and/or CECI:

3020 Old Ranch Parkway

 

Suite 400

 

Seal Beach, CA 90740

 

Attn: James N. Harger

 

Fax: (562) 493-4532

 

 

PTC:

Mitchell D. Steenrod

 

5508 Lonas Road

 

Knoxville, TN 37909

 

Telephone: 865-474-2194

 

Fax: 865-297-1458

 

16.          Assignment.  CE shall not have the right to assign its rights or
obligations hereunder without obtaining the prior written consent of PTC (which
consent shall not be unreasonably withheld), and any attempted assignment
without such prior written consent shall be void; provided that such consent
shall not be necessary in the context of an acquisition of CE by asset sale,
merger, change in control or operation of law.  Permitted assigns and successors
in interest shall have the benefit of, and shall be bound by, all terms and
conditions of this Agreement.  Notwithstanding anything contained herein to the
contrary, CE may assign this Agreement to CE’s parent corporation, an entity
under common control with CE, or a wholly-owned subsidiary of CE without the
consent of PTC.  PTC shall be allowed to assign this Agreement without any
restrictions.

 

17.          Headings.  The headings in this Agreement are for convenience and
reference only, and shall not affect the interpretation of this Agreement.

 

18.          No Joint Venture.  CE shall perform its duties herein as an
independent contractor.  Nothing contained herein shall be considered to create
the relationship of employer and employee, partnership, joint venture or other
association between the Parties.

 

19.          Waiver.  No waiver by either Party of any one or more defaults by
the other Party in the performance of any provisions of this Agreement shall
operate or be construed as a waiver of any other default or defaults, whether of
a like or different character.  No waiver or modification of this Agreement
shall occur as the result of any course of performance or usage of trade.

 

20.          Severability.  If any provision of this Agreement or the
application thereof to any person or circumstances shall to any extent be held
in any proceeding to be invalid or unenforceable, the remainder of this
Agreement shall be valid and enforceable to the fullest extent permitted by law,
but only if, and to the extent, such enforcement would not materially and
adversely alter the Parties’ essential objectives as expressed herein.

 

12

--------------------------------------------------------------------------------


 

21.          Governing Law  This Agreement shall be subject to and construed in
accordance with the laws of the State of Delaware, without regard to conflict of
law.

 

22.          Counterparts and Facsimile Execution.  This Agreement may be
executed in any number of counterparts, each of which, when so executed and
delivered, shall be deemed an original, and all of which taken together shall
constitute one and the same agreement.  Delivery of an executed counterpart of
this Agreement by facsimile or .pdf shall be equally as effective as delivery of
a manually executed counterpart.  Any Party hereto delivering an executed
counterpart of this Agreement by facsimile or .pdf shall also deliver a manually
executed counterpart, but the failure to do so shall not affect the validity,
enforceability or binding effect of the counterpart executed and delivered by
facsimile or .pdf.

 

23.          Attorney’s Fees.  If either party attempts to enforce the terms of
this Agreement or brings an action at law or equity is commenced concerning this
Agreement, the prevailing party in such matter shall be entitled to the payment
of reasonable attorneys’ fees and costs, in addition to any other relief which
may be awarded to that Party.

 

24.          Additional Documents.  The Parties agree to execute and to deliver
to each other any and all other additional documents and to take any additional
steps reasonably necessary to complete, to document and to carry out the
business transaction contemplated by this Agreement.

 

25.          Negotiated Transaction.  The drafting and negotiation of this
Agreement has been participated in by all of the Parties.  For all purposes,
this Agreement shall be deemed to have been drafted jointly by each of the
Parties.

 

26.          Representation Regarding Authority to Sign Agreement.  Each of the
representatives of the Parties signing this Agreement warrants and represents to
the other that he, she or it has the actual authority to sign this Agreement on
behalf of the Party for whom he, she or it is purporting to represent.

 

27.          Entire Agreement.  This Agreement and its exhibits and schedules
contain the entire agreement between the Parties and it supersedes any prior
written or oral agreements between the Parties concerning the subject matter of
this Agreement for these Premises only (the Liquefied Natural Gas Fueling
Station and LNG Sales Agreement executed April 15, 2009 between the Parties
shall remain in full force and effect for the Baytown, Texas location).  There
are no representations, agreements, or understandings between the Parties
relating to the subject matter of this Agreement which are not fully expressed
within this Agreement and its exhibits and schedules.

 

28.          Binding Effect.  This Agreement shall be binding upon and inure to
the benefit of the respective heirs, successors, assigns, affiliates and
personal representatives of the Parties.

 

29.          Modification.  This Agreement shall not be modified, amended, or
changed except in a writing signed by each of the Parties affected by such
modification, amendment or change.

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
on the dates set forth beneath the signature lines herein below, but effective
as of the Effective Date.

 

CLEAN ENERGY

 

 

 

By:

/s/ James N. Harger

 

 

James N. Harger, Chief Marketing Officer

 

 

 

Date:

August 12, 2010

 

 

 

 

 

CLEAN ENERGY CONSTRUCTION

 

 

 

By:

/s/ James N. Harger

 

 

James N. Harger, Chief Marketing Officer

 

 

 

Date:

August 12, 2010

 

 

 

 

 

 

PILOT TRAVEL CENTER LLC

 

 

 

By:

/s/ Bill Mulligan

 

 

Bill Mulligan, Vice President of Development, Facilities & Environment

 

 

Date:

August 13, 2010

 

 

14

--------------------------------------------------------------------------------
